     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.557 Page 1 of 10



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    GARY RONNELL PERKINS,                           Case No.: 18cv850-DMS-LL
12                                       Plaintiff,
                                                      ORDER GRANTING IN PART AND
13    v.                                              DENYING IN PART PLAINTIFF’S
                                                      MOTION TO COMPEL
14    C. ANGULO, et al.,
15                                    Defendants.     [ECF No. 44]
16
17           Currently before the Court is Plaintiff’s Motion to Compel [ECF No. 44] and
18   Defendants’ Response [ECF No. 53]. Plaintiff requests that the Court compel Defendants
19   to serve further responses to Plaintiff’s Requests for Production (“RFPs”) Nos. 3-8, 10-14.
20   ECF No. 44 at 5-6. For the reasons set forth below, the Court GRANTS IN PART and
21   DENIES IN PART Plaintiff’s Motion.

22                               PROCEDURAL BACKGROUND

23           On June 8, 2020, Plaintiff, Gary Ronnell Perkins, a prisoner proceeding pro se, filed

24   the instant Motion to Compel further responses to Plaintiff’s RFPs Nos. 3-8, 10-14.1 ECF

25   No. 44. On June 8, 2020, after reviewing Plaintiff’s Motion, the Court found it appropriate

26   to direct the Parties to meet and confer by June 19, 2020. ECF No. 45. On June 18, 2020,

27
28   1
         The motion was filed nunc pro tunc to June 1, 2020. See ECF Nos. 43, 44.
                                                  1
                                                                              18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.558 Page 2 of 10



1    the Parties met and conferred telephonically. ECF No. 53 at 2. On June 25, 2020, Defendant
2    filed a Response. See id. Because the Parties’ meet and confer efforts were not completely
3    successful, the Court turns to the substance of the Parties’ dispute.
4                                       LEGAL STANDARD
5          The Federal Rules of Civil Procedure defines the scope of discovery as follows:
6
                  Parties may obtain discovery regarding any nonprivileged matter
7                 that is relevant to any party’s claim or defense and proportional
8                 to the needs of the case, considering the importance of the issues
                  at stake in the action, the amount in controversy, the parties’
9                 relative access to relevant information, the parties’ resources, the
10                importance of the discovery in resolving the issues, and whether
                  the burden or expense of the proposed discovery outweighs its
11                likely benefit. Information within this scope of discovery need
12                not be admissible in evidence to be discoverable.

13   Fed R. Civ. P. 26(b)(1).
14         A party may request the production of any document within the scope of Rule 26(b).
15   Fed. R. Civ. P. 34(a). “For each item or category, the response must either state that
16   inspection and related activities will be permitted as requested or state with specificity the
17   grounds for objecting to the request, including the reasons.” Id. at 34(b)(2)(B).
18         Pursuant to Federal Rule of Civil Procedure 37, “a party may move for an order
19   compelling disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). “The party seeking to compel
20   discovery has the burden of establishing that its request satisfies the relevancy requirement
21   of Rule 26(b)(1).” Bryant v. Ochoa, 2009 U.S. Dist. LEXIS 42339, at *3 (S.D. Cal. May
22   14, 2009) (citations omitted). Thereafter, “the party opposing discovery has the burden of
23   showing that the discovery should be prohibited, and the burden of clarifying, explaining
24   or supporting its objections.” Id. (citations omitted).
25                                           ANALYSIS
26   A.    RFP No. 3
27         Plaintiff’s RFP No. 3 requests: “Statutes, Rules or case law each defendant relied
28   upon in believing actions to be unlawful.” ECF No. 44 at 13. In their Response, Defendants
                                                   2
                                                                               18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.559 Page 3 of 10



1    state following the Parties’ meet and confer, Defendants agreed to “produce the policies,
2    laws, rules, and guidelines they followed in processing Plaintiff’s Form 1046 Family
3    Visiting Application.” ECF No. 53 at 2.
4              As the Parties do not appear to have yet reached an impasse as to RFP No. 3,
5    Plaintiff’s Motion to Compel a further response to Plaintiff’s RFP No. 3 is DENIED
6    WITHOUT PREJUDICE. Defendants are directed to complete their proposed
7    supplementation, to the extent they have not done so already, within three weeks of the
8    date of this Order.
9    B.        RFP No. 4
10             Plaintiff’s RFP No. 4 requests: “All documents and records showing individual
11   defendants reviewing process, notation of the CDCR1046 Application.” ECF No. 44 at 13.
12   In their Response, Defendants state they do not have “contemporaneous notes or forms
13   drafted when reviewing Plaintiff’s 1046 form” and have already produced the “only other
14   document” responsive to Plaintiff’s request—“Defendant Angulo’s 128-B.” ECF No. 53
15   at 2. 2
16             Plaintiff’s Motion to Compel a further response to RFP No. 4 is GRANTED IN
17   PART and DENIED IN PART. This Court cannot compel Defendants to produce
18   documents that do not exist. See Garcia v. Blahnik, No. 14cv875-LAB-BGS, 2016 U.S.
19   Dist. LEXIS 92370, at *9 (S.D. Cal. July 15, 2016); see also Baker v. Moore, No. 1:12-cv-
20   00126-LJO-SAB, 2016 U.S. Dist. LEXIS 25463, at *18 (E.D. Cal. Mar. 1, 2016)
21   (“Defendant cannot be compelled to provide copies of documents that do not exist.”).
22             If Defendants maintain that no additional responsive documents exist however,
23   Defendants must state so under oath. Solarcity Corp. v. Doria, No. 16cv3085-JAH-RBB,
24   2018 U.S. Dist. LEXIS 8286, at *18 (S.D. Cal. Jan. 18, 2018); Medina v. Cty. of San Diego,
25
26
     2
27    Defendants further represent that they are searching to determine if “there are any copies
     of the 1046 Family Visiting Application that differ from the one produced, and will produce
28   any such copies and produce another version of the form in question.” ECF No. 53 at 2-3.
                                                  3
                                                                             18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.560 Page 4 of 10



1    No. 08cv1252 BA-RBB, 2014 U.S. Dist. LEXIS 135672, at *68-69 (S.D. Cal. Sep. 25,
2    2014).
3          Defendants are therefore ORDERED to provide Plaintiff with a properly executed
4    response with a statement under oath within three weeks of the date of this Order.
5    C.    RFP Nos. 5-7
6          Plaintiff’s RFPs Nos. 5-7 generally request CDCR documents on what activity
7    constitutes “narcotics distribution.” Specifically:
8                   RFP No. 5 requests: “ All documents which displays what CDCR Training is
9                    to correctional staff in regards to what specific is considered narcotics
10                   distribution.”
11                  RFP No. 6 requests: “All documents on CDCR Training of it [sic] Staff on the
12                   actual possession on narcotics for Personal use verse distribution.”
13                  RFP No. 7 requests: “All documents that each defendant received any
14                   Training of CDCR statute, rules and Policy on how to determine Personal use
15                   verse [sic] distribution of controlled Substance.”
16   ECF No. 44 at 13.
17         For each of Plaintiff’s RFPs Nos. 5-7, Defendants identically objected as follows:
18
                     Objection. The request is over broad and without reasonable
19                   limitation in scope and as such is not proportionate to the legal
20                   and factual matters at issue in this litigation. This request seeks
                     information not reasonably calculated to lead to the discovery of
21                   admissible evidence.
22
     Id. at 21-22.
23
           In their Supplemental Responses, Defendants clarified their position by asserting:
24
     “Defendants were not obligated to re-process or re-adjudicate the rules violations reports
25
     upon which they relied in making the determination of whether or not to approve or deny
26
     Plaintiff’s application” and instead provided “written clarification” regarding “how they
27
     made the determination that Plaintiff’s guilty finding for conspiracy to introduce narcotics
28
                                                     4
                                                                                 18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.561 Page 5 of 10



1    into the prison was for the purposes of sale or distribution, and not personal use.” ECF No.
2    53 at 3-8.
3          Plaintiff’s Motion to Compel a further response to RFP Nos. 5-7 is GRANTED IN
4    PART and DENIED IN PART. The Court agrees with Defendants that how Plaintiff’s
5    November 24, 1996 Rules Violation Report was previously decided is not relevant to the
6    instant suit. The Court notes, for instance, that Plaintiff conceded none of the Defendants
7    in the instant case were involved in the adjudication of his November 24, 1996 Rules
8    Violation Report. See ECF No. 19 at 13.
9          However, materials regarding how Defendants interpreted “narcotics distribution”
10   in denying Plaintiff’s Family Visitation Application under Title 15, Section 3177 are
11   relevant to Plaintiff’s claims. To this point, the Court notes that Defendants already agreed
12   to supplement their production by “produc[ing] the policies, laws, rules, and guidelines
13   they followed in processing Plaintiff’s Form 1046 Family Visiting Application.” ECF No.
14   53 at 2. To the extent these “policies, laws, rules, and guidelines” include CDCR materials
15   Defendants followed to interpret “narcotics distribution” when denying Plaintiff’s Family
16   Visitation Application, Defendants are ORDERED to produce them within three weeks
17   of the date of this Order.
18   D.    RFP No. 8
19         Plaintiff’s RFP No. 8 requests: “The CDCR 804 form ‘Notice of Pending CDC –
20   115 dated November 26, 1996 Classified by A. Lopez Correctional Counselor II for
21   Alleged Rule Violation Report dated 1996.” ECF No. 44 at 14. In their Response,
22   Defendants state that “no such document exists.” ECF No. 53 at 9. Specifically, Defendants
23   state the CDCR 804 form “is removed from the inmate’s file upon . . . the finalization of
24   the CDCR 115 [form].” Id. at 9. In their meet and confer, Defendants clarified to Plaintiff
25   that Defendants also searched the records at Centinela State Prison (where the alleged
26   incident occurred) for the CDCR 804 form. Id.
27         Plaintiff’s Motion to Compel a further response to RFP No. 8 is GRANTED IN
28   PART and DENIED IN PART. As stated above, this Court cannot compel Defendants to
                                                  5
                                                                              18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.562 Page 6 of 10



1    produce documents that do not exist. See Garcia, 2016 U.S. Dist. LEXIS 92370, at *9; see
2    also Baker, 2016 U.S. Dist. LEXIS 25463, at *18. If Defendants maintain that the CDCR
3    804 form no longer exists however, they must state so under oath. Solarcity, 2018 U.S.
4    Dist. LEXIS 8286, at *18; Medina, 2014 U.S. Dist. LEXIS 135672, at *68-69.
5          Defendants are therefore ORDERED to provide Plaintiff with a properly executed
6    response with a statement under oath within three weeks of the date of this Order.
7    E.    RFP No. 10
8          Plaintiff’s RFP No. 10 requests: “Please provide any and all documentation which
9    specifically states plaintiff was ever charged and found guilty of the specific act of
10   participating in a Prison ‘RIOT.’” ECF No. 44 at 14. In their Response, Defendants
11   “acknowledge” that there are no documents showing that Plaintiff was “charged and found
12   guilty of the specific act of participating in a prison riot.” ECF No. 53 at 9.3
13         Plaintiff’s Motion to Compel a further response to RFP No. 10 is GRANTED IN
14   PART and DENIED IN PART. Defendants have conceded there are no documents stating
15   Plaintiff was charged or found guilty of participating in a prison riot, and this Court cannot
16   compel Defendants to produce documents that do not exist. See Garcia, 2016 U.S. Dist.
17   LEXIS 92370, at *9; see also Baker, 2016 U.S. Dist. LEXIS 25463, at *18. If Defendants
18   maintain that no such documents exist however, they must state so under oath. Solarcity,
19   2018 U.S. Dist. LEXIS 8286, at *18; Medina, 2014 U.S. Dist. LEXIS 135672, at *68-69.
20         Defendants are therefore ORDERED to provide Plaintiff with a properly executed
21   response with a statement under oath within three weeks of the date of this Order.
22   F.    RFP No. 11
23         Plaintiff’s RFP No. 11 requests: “Any and all documents of dangerous, violent
24   behavior of plaintiff which defendants claimed raised valid concerns for the potential of
25   danger, violence, and threat to the safety of other inmates, staff, and the institution at
26
27
     3
      Defendants state they instead produced documents finding Plaintiff guilty of participating
28   in a melee. ECF No. 53 at 9.
                                                6
                                                                                18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.563 Page 7 of 10



1    Centinela State Prison if plaintiff’s family visiting application was granted on August 15,
2    2017.” ECF No. 44 at 14.
3          In their Response, Defendants concede the “documents produced per this request”
4    regarding Plaintiff’s “prior behavior that could raise valid concerns” regarding Plaintiff’s
5    “potential for danger, violence, and threat to the safety of other inmates, staff, and the
6    institution at Centinela State Prison” are “not infractions upon which Plaintiff’s Family
7    Visitation Application could be denied.” Id.
8          Plaintiff’s Motion to Compel a further response to RFP No. 10 is GRANTED IN
9    PART and DENIED IN PART. Here, Defendants appear to be conceding that there are
10   no documents regarding Plaintiff’s prior behavior (beyond Plaintiff’s November 24, 1996
11   Rules Violation Report) that would be infractions upon which Plaintiff’s Family Visitation
12   Application could have been denied. If Defendants maintain that no such documents exist
13   however, they must state so under oath. Solarcity, 2018 U.S. Dist. LEXIS 8286, at *18;
14   Medina, 2014 U.S. Dist. LEXIS 135672, at *68-69.
15         Defendants are therefore ORDERED to provide Plaintiff with a properly executed
16   response with a statement under oath within three weeks of the date of this Order.
17         G.     RFP No. 12
18         Plaintiff’s RFP No. 12 requests: “Any and all documents which CDCR list any and
19   all Rule violations Preclusions from family-visiting program dated on July 11, 2017
20   specifically but not limited to the Following: (a) possessing a cell phone (b) Threatening
21   staff (c) Participating in a Melee[.]” ECF No. 44 at 14.
22         During the Parties’ meet and confer, Defendants agreed to produce any “policies,
23   rules, procedures, and guidelines” in effect at the time Defendants processed Plaintiff’s
24   1046 Family Visitation Application “showing that possessing a cell phone, threatening
25   staff, or participating in a melee” were grounds for denying a family visitation application.
26   ECF No. 53 at 11. In their Response however, Defendants concede that “upon review of
27   the policies governing family visitation applications in 2017, there are no documents
28   showing that infractions consisting of (a) possessing a cell phone; (b) threatening staff; or
                                                    7
                                                                              18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.564 Page 8 of 10



1    (c) participating in a melee are events upon which a family visitation application may be
2    denied.” Id.
3          Plaintiff’s Motion to Compel further responses to RFP No. 12 is GRANTED IN
4    PART and DENIED IN PART. Here, Defendants concede that no documents exist
5    showing infractions of: (1) possessing a cellular phone; (2) threatening staff; or (3)
6    participating in a melee are grounds for the denial of a family visitation application. As
7    stated above, this Court cannot compel Defendants to produce documents that do not exist.
8    See Garcia, 2016 U.S. Dist. LEXIS 92370, at *9; see also Baker, 2016 U.S. Dist. LEXIS
9    25463, at *18. If Defendants maintain that no such documents exist however, they must
10   state so under oath. Solarcity, 2018 U.S. Dist. LEXIS 8286, at *18; Medina, 2014 U.S.
11   Dist. LEXIS 135672, at *68-69.
12         Defendants are therefore ORDERED to provide Plaintiff with a properly executed
13   response with a statement under oath within three weeks of the date of this Order.
14         H.       RFP No. 13
15         Plaintiff’s RFP No. 13 requests: “Please Provide the document that indicates the
16   exact amount [sic] of inmates you’ve alleged to be involved in Prison Riot on 9/11/1998.”
17   ECF No. 44 at 15.
18         Defendants objected to RFP No. 13 as follows:
19
                    Objection. The request is over broad and without reasonable
20                  limitation in scope and as such is not proportionate to the legal
21                  and factual matters at issue in this litigation. This request seeks
                    information not reasonably calculated to lead to the discovery of
22                  admissible evidence.
23
     ECF No. 44 at 23.
24
           Defendants did not address RFP No. 13 in their response to Plaintiff’s Motion and it
25
     is not clear to the Court whether the Parties discussed RFP No. 13 at their meet and confer.
26
     See ECF No. 53.
27
     ///
28
                                                    8
                                                                                18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.565 Page 9 of 10



1          To the extent that the Parties remain at an impasse however, the Court notes
2    Defendants already conceded that there are no documents stating Plaintiff was ever charged
3    or found guilty of participating in a prison riot. ECF No. 53 at 9. For these reasons, the
4    Court does not find that Plaintiff’s RFP No. 13 satisfies the relevancy requirement and
5    Plaintiff’s Motion to Compel a further response to RFP No. 13 is DENIED.
6          I.     RFP No. 14
7          Plaintiff’s RFP No. 14 requests: “Please Provide the statistics of LWOP inmates who
8    was [sic] approved for family-visiting within the California Department of Corrections and
9    rehabilitation from February 21, 2017 thru December 31, 2017.” ECF No. 44 at 15.
10         Defendants objected to Plaintiff’s RFP No. 14 as follows:
11
                  Objection. The request is over broad and without reasonable
12                limitation in scope and as such is not proportionate to the legal
13                and factual matters at issue in this litigation. This request seeks
                  information not reasonably calculated to lead to the discovery of
14                admissible evidence.
15
     ECF No. 44 at 24. Following the Parties’ meet and confer, Defendants maintained their
16
     objection. ECF No. 53 at 12.
17
           The Court does not find Defendants’ objections well-founded. In the instant case,
18
     Plaintiff alleges Defendants “discriminated against Plaintiff” because they denied
19
     Plaintiff’s family visitation privileges, a “benefit that they have granted to other inmates
20
     equally situated as [P]laintiff.” ECF No. 16 at ¶ 16. The statistical data requested by
21
     Plaintiff is therefore relevant to Plaintiff’s Equal Protection claim. See Johnson v. Clarke,
22
     No. C05-5401FDB, 2006 U.S. Dist. LEXIS 47035, at *4 (W.D. Wash. June 30, 2006) (“To
23
     prove his case and to survive summary judgment plaintiff will necessarily need some
24
     statistical information as to how other similarly situated inmates are treated.”).
25
           Plaintiff requests statistical data from February 21, 2017 to December 31, 2017. ECF
26
     No. 44 at 15. Given the date Plaintiff allegedly submitted his Family Visitation application
27
     (July 11, 2017), and the dates the application was denied (August 15, 2017 and October
28
                                                   9
                                                                               18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 55 Filed 07/13/20 PageID.566 Page 10 of 10



1     10, 2017), the Court does not find the time frame Plaintiff provided to be overly broad. See
2     ECF No. 27 at ¶¶ 10, 12, 14.
3            To the extent Plaintiff is seeking statistical data from institutions other than
4     Centinela State Prison (where his application was denied) however, the Court finds
5     Plaintiff’s request to be overbroad. See Johnson, 2006 U.S. Dist. LEXIS 47035, at *6 (“The
6     court intends to focus the parties in this case to the relevant discovery at the relevant
7     institution.”).
8            For these reasons, Plaintiff’s Motion to Compel a further response to RFP No. 14 is
9     GRANTED IN PART and DENIED IN PART. Defendants is ORDERED to produce
10    statistical data responsive to Plaintiff’s request limited to Centinela State Prison within
11    three weeks of the date of this Order.
12           IT IS SO ORDERED.
13
14    Dated: July 13, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  10
                                                                              18cv850-DMS-LL
